DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a household appliance comprising: a treating chamber; a body including: a front side, an underside, a first delimiting surface external to the body, a second delimiting surface, wherein the first and the second delimiting surfaces form a recess between the underside and the front side, and the first delimiting surface is essentially parallel to the underside of the body; and a communication module configured to wirelessly transmit and/or receive data, the communication module is exposed externally to the body, or in an opening in the first delimiting surface such that the communication module is exposed externally to the body.
The closest prior art of record is that of U.S. Patent Application Publication No. 20160095493 to Gary et al. (Gary).  Gary teaches a household appliance comprising: a treating chamber; a body including: a front side, an underside, a first delimiting surface, a second delimiting surface, wherein the first and the second delimiting surfaces form a recess between the underside and the front side, and the first delimiting surface is essentially parallel to the underside of the body; and a communication module configured to wirelessly transmit and/or receive data.  Gary does not teach that the communication module is exposed externally to the body, or in an opening in the first delimiting surface such that the communication module is exposed externally to the body.
The advantage of the current invention over that of Gary is that by having the communication exposed externally to the body, or in an opening in the first delimiting surface such that the communication module is exposed externally to the body, the current invention has improved signal quality due to not having to transmit through a barrier, while also maintaining an aesthetic external appearance while providing protection to the wireless communication module thereof.
Since claim 1 is allowed, claims 2-6 and 8-15 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711